Citation Nr: 1212763	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  03-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbosacral sprain with radiculopathy and degenerative changes.  

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) from August 28, 2003 through February 4, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to July 1991, with prior active and inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2009, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was previously remanded by the Board in September 2009 and July 2010.  Unfortunately, the requested development was not completed and the case must again be remanded.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The July 2010 Board remand required the examiners to: 

"report evidence of weakened movement, lack of endurance, incoordination, due to the Veteran's low back disability, as well as an[y] functional loss due to pain and pain on use including that experienced during flare-ups."  

This was not done by either examiner.  The August 2010 VA spine examiner noted no additional limitation of motion on repetitive use.  However, that does not respond to the Board's remand or the factors discussed in 38 C.F.R. §§ 4.40, 4.45 (2011).  Similarly, the August 2010 neurologic examiner reported repetitive testing, but again did not report on the factors required by the Board: weakened movement, lack of endurance, incoordination, and functional loss due to pain including that experience during flare-ups.  Most notably, while both examiners mentioned flare-ups, they did not attempt to quantify them in terms of additional motion lost.  In DeLuca v. Brown; 8 Vet. App. 202 (1995) the Court held that:

"Accordingly, the case must be remanded for the Board to obtain a new medical examination which complies with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time.  []  Because DC 5201 provides for a rating solely on the basis of loss of range of motion, these determinations should, if feasible, be "portray[ed]" (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  

In this instance, while the two recent examiners noted flare-ups, neither attempted to portray them in terms of additional range of motion lost or to explain why such an assessment could not be made.  Thus, to comply with the previous remand by the Board, as well as the requirements of the regulations (38 C.F.R. §§ 4.40, 4.45, in accordance with the Court's holding in Deluca) the case must be remanded for the required examination information.  

The Board's July 2010 remand also required an opinion for the TDIU claim:

"In addition, the examiners must report the effects of the service-connected lumbar strain on the Veteran's ordinary activity, including his employment and activities of daily living.  This should specifically include the period from August 28, 2003 through February 4, 2004."  

This was not done at all.  Neither examiner addressed the period from August 28, 2003 through February 4, 2004.  Nor did either examiner explain why such an opinion could not be provided.  This information is needed to decide the TDIU claim and, as discussed above, the Veteran is entitled to it.  Stegall; Dyment.  

Accordingly, while the Board regrets the further delay, the case must again be REMANDED for the following action:

1.  The examination reports should be returned to the examiners who examined the Veteran in August 2010.  Each should prepare an addendum to their examination report.  Each should specifically state whether:

a.  there is less movement than normal, more movement than normal, weakened movement, lack of endurance (excess fatigability), or incoordination, due to the Veteran's low back disability.  If these factors are not present, the examiners should so state.  If these factors are present, the examiners should describe them and attempt to quantify them as to additional degrees of motion lost.  If the examiners are unable to quantify these factors as additional degrees of motion lost, they should explain why.  

b.  The examiners should attempt to portray the Veteran's flare-ups in terms of the degree of additional range-of-motion lost.  If the examiners are unable to portray the flare-ups as additional degrees of motion lost, they should explain why.  

c.  The examiners should report the effects of the service-connected lumbar strain on the Veteran's ordinary activity, including his employment and activities of daily living.  This should specifically include the period from August 28, 2003 through February 4, 2004.  

If either or both examiners who did August 2010 VA examinations are not available, other similarly qualified examiners can provide the required opinions.  

If the above required information cannot be provided without examination(s) of the Veteran, such examination(s) should be scheduled.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


